Citation Nr: 1415435	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-31 716A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) from January 17, 2008 to March 30, 2009, and a rating higher than 50 percent since March 31, 2009.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to March 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially had a 30 percent rating for his PTSD as of January 17, 2008, but during the pendency of this appeal the RO increased the rating for this disability to 50 percent effective March 31, 2009.  The Board nonetheless was required to presume that he was seeking an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

But although scheduled, as requested, the Veteran did not appear for his March 2014 videoconference hearing before the Board, perhaps owing to the fact that he is withdrawing his appeal - including for an even greater rating for his PTSD - hence, the reason the Board is summarily dismissing his appeal.  See 38 C.F.R. § 20.204 (2013).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in this appeal, the Board received written and signed notification from the Veteran that a withdrawal of this appeal is requested, and subsequent attempts by the RO to clarify his intentions regarding this appeal have verbally confirmed his continuing request to withdraw his appeal. 


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


